      Case 2:10-cr-00191-MHT-SRW Document 87 Filed 04/13/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                   )
                                           )    CRIMINAL ACTION NO.
        v.                                 )       2:10cr191-MHT
                                           )            (WO)
CEDRIQUEZ McCAA                            )

                                   ORDER

      It is ORDERED that defendant Cedriquez McCaa’s motion

for     a     reduction      in     sentence       under     18    U.S.C.

§ 3582(c)(1)(A)(i) (Doc. 77) is denied.

                                    ***

      Defendant      McCaa     seeks      relief    under     18   U.S.C.

§ 3582(c)(1)(A), which provides, in relevant part:

      “[T]he court, upon motion of the Director of the
      Bureau of Prisons, or upon motion of the
      defendant    after  the  defendant   has   fully
      exhausted all administrative rights to appeal a
      failure of the Bureau of Prisons to bring a
      motion on the defendant's behalf or the lapse of
      30 days from the receipt of such a request by
      the   warden    of the   defendant's   facility,
      whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation
      or supervised release with or without conditions
      that does not exceed the unserved portion of the
      original    term   of    imprisonment),    after
      considering the factors set forth in section
      3553(a) to the extent that they are applicable,
      if it finds that—
   Case 2:10-cr-00191-MHT-SRW Document 87 Filed 04/13/21 Page 2 of 2




           (i) extraordinary and compelling              reasons
           warrant such a reduction; ...

       and that such a reduction is consistent with
       applicable policy statements issued by the
       Sentencing Commission.”

       McCaa has not shown that he has filed with his

facility’s warden a request for the Bureau of Prisons

(BOP) to file a motion for compassionate release on his

behalf.       Also, assuming he has filed such a request with

the warden, he has not shown that he has fully exhausted

all administrative rights to appeal the BOP’s failure to

bring a compassionate-release motion on his behalf, or

that     30     days   have   lapsed      since     he    filed        the

compassionate-release         request       with      the      warden.

Accordingly, his motion was denied.

       DONE, this the 13th day of April, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
